188 F.2d 990
HALL et al.v.SCARLETT et al.
No. 10229.
United States Court of Appeals District of Columbia Circuit.
Decided February 20, 1951.
Writ of Certiorari Denied May 7, 1951.

See 71 S.Ct. 796.
Henry E. Price and Camden R. McAtee, Washington, D. C., for appellants.
Frederick M. Bradley and Roger M. Stuart, Jr., Washington, D. C., for appellees.
On Petition for Rehearing*
Before EDGERTON, CLARK and PRETTYMAN, Circuit Judge.
PRETTYMAN, Circuit Judge.


1
Appellant-petitioner suggests that under the opinion of the court in this case the Adoption Act of 19371 would have no effect upon the rights or status of persons adopted outside the District of Columbia. And there is some basis for the suggestion in language which we used. But we did not intend to limit the Act in that fashion. We meant, and now mean, that Section 16-205 of the District of Columbia Code refers to the entry of a final decree under or in view of the Act and hence after the date of enactment of the Act. In so saying we say two things: (1) that "entry of a final decree" means entry of a decree either within or without the District of Columbia, but we do not attempt to define the extent of the effect of a foreign decree because we do not have that problem in this case; and (2) that we do not think that the filing of a foreign decree with the Bureau of Vital Statistics and the consequent issuance of a new birth certificate, under Section 16-204 as amended,2 is the "entry of a final decree of adoption" within the meaning of Section 16-205.


2
The petition for rehearing is denied.


3
See earlier opinion in 86 U.S.App.D.C. 165, 181 F.2d 277.



Notes:


1
 50 Stat. 806, D.C.Code §§ 16-201 to 16-207 (1940)


2
 Act of June 26, 1946, 60 Stat. 314